DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation-in-part of the prior application of copending applications 16/622,469 and 16/799,350. Application 16/622,469 claims priority from provisional application 62/521,159, filed June 16, 2017. Application 16/799,350 is a division of application 15/297,996, now US Patent NO. 10,568,928. Application 15/297,996 is a division of application 14/251,135. Application 14/251,135 claims priority from provisional application 61/810,939, filed April 11, 2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted April 15, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein inflammation is caused by allergic, autoimmune, constitutive, metabolic or physical factors (trauma, burns, radiation)” in line 1-2. There is no recitation of “inflammation” previously recited. The claim is indefinite because it unclear what the limitation is referencing because there is not expressed previous recitation of “inflammation”. It is further unclear whether or not the limitation is referring to the inherent inflammation that is present in the inflammatory liver injury. 
Claim 5 recites the limitation “wherein inflammation is caused by allergic, autoimmune, constitutive, metabolic or physical factors (trauma, burns, radiation)” in line 1-2. Claim 5 is indefinite because it is unclear whether (a) the limitation enclosed in the parenthesis are merely exemplary of the remainder of the causes of inflammation, and therefore not required, or (b) a required feature of the claim. See MPEP § 2173.05.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being (a)(1) by Bevec (US 2010/0210534 A1;published Aug. 19, 2010).
Regarding claim 1, Bevec discloses administering a peptide consisting of the amino acid sequence Ala-Ala-Val-Ala-Leu-Leu-Pro-Ala-Val-Leu-Leu-Ala-Leu-Leu-Ala-Pro-Val-Gln-Arg-Lys-Arg-Gln-Lys-Leu-Met-Pro-OH (SEQ ID NO: 1) to a patient. The patient is in need of treating acute hepatitis, chronic hepatitis, or liver cirrhosis (inflammatory liver injury). See claims 22 and 24. The peptide is the NF-KB inhibitor SN50 which is a Nuclear Transport Modifier as claimed (present SEQ ID NO: 13). See para. [0007].
Regarding claim 2, peptide consisting of the amino acid sequence Ala-Ala-Val-Ala-Leu-Leu-Pro-Ala-Val-Leu-Leu-Ala-Leu-Leu-Ala-Pro-Val-Gln-Arg-Lys-Arg-Gln-Lys-Leu-Met-Pro-OH (present SEQ ID NO: 13).
Regarding present claim 5, Bevec discloses a cause of hepatitis (liver inflammation) is infection with hepatitis A-E (physical, constitutive factors). See para. [0022].
Therefore, the disclosures of Bevec anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Nuclear Import of Proinflammatory Transcription Factors Is Required for Massive Liver Apoptosis Induced by Bacterial Lipopolysaccharide”, The Journal of Biological Chemistry, 2004, pp. 48434-48442).
Liu et al. teach TNF production and subsequent hepatocyte apoptosis may contribute to the development of inflammatory liver diseases including alcoholic live disease. See page 48441, right col.-2nd paragraph. Liu et al. suggest targeting the nuclear import of proinflammatory stress-
The difference between the teachings of Liu et al. and the claimed invention is Liu et al. do not expressly teach administering the cSN50 peptide to a patient in need of treating an inflammatory liver disease as claimed. However, the claim would have been obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed invention. It would have been obvious to administer a composition comprising a therapeutically effective amount of the cSN50 peptide to a patient with an inflammatory liver disease such as alcoholic liver disease because the peptide blocks liver apoptosis. The motivation to do so is because hepatocyte apoptosis may contribute to the development of inflammatory liver diseases including alcoholic liver disease and blocking apoptosis may reduce, treat or inhibit the inflammatory liver diseases as suggested by Liu et al.
Regarding claim 2, the cSN50 peptide comprises the amino acid sequence AAVALLPAVLLALLAPCYVQRKRQKLMPC (instant SEQ ID NO: 1).
Regarding claims 3 and 4, Liu et al. teach alcoholic liver disease as an inflammatory liver disease. See page 48441, right col.-2nd paragraph.
Regarding claim 5, Liu et al. teach TNF production and subsequent hepatocyte apoptosis (constitutive factors) may contribute to the development of inflammatory liver diseases including alcoholic liver disease. See page 48441, right col.-2nd paragraph.
prima facie obvious to the artisan of ordinary skill.
Summary
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being (a)(1) by Bevec (US 2010/0210534 A1;published Aug. 19, 2010). Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Nuclear Import of Proinflammatory Transcription Factors Is Required for Massive Liver Apoptosis Induced by Bacterial Lipopolysaccharide”, The Journal of Biological Chemistry, 2004, pp. 48434-48442).
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658